Citation Nr: 0025309	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  96-02 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a throat disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


REMAND

The appellant had active service from February 1952 to 
November 1957.  

When the appellant's VA Form 9 (Appeal to the Board) was 
submitted to the RO in April 1996, it was indicated that he 
wished to appear before a Member of the Board at the RO.  
During the August 1997 personal hearing at the RO, the 
appellant's representative apparently again requested a 
Travel Board hearing.  The RO did not respond to either 
request for a Travel Board hearing.

In view of the foregoing, and to afford the appellant due 
process of law, the case is hereby REMANDED for the following 
action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704.  If, prior to the 
time of the hearing, the appellant 
desires to withdraw that request, he may 
do so in writing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Following the aforementioned development, the case should be 
returned to the Board in accordance with applicable 
procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


